Citation Nr: 0914386	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-28 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

3.  Entitlement to a rating in excess of 20 percent for 
bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had active service from January 1989 to 
March 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, and from a July 2006 rating decision of 
the RO in Houston, Texas.  The Veteran resides in Texas, and 
the Houston RO is, therefore, listed on the title page.  

In pertinent part, the November 2004 rating decision granted 
an increased rating, from 10 percent to 20 percent effective 
May 25, 2004, for the Veteran's service-connected bilateral 
pes planus with plantar fasciitis.  In addition, the 
July 2006 rating decision, in pertinent part, granted service 
connection for bilateral hearing loss with a noncompensable 
rating effective July 27, 2005, and denied service connection 
for tinnitus.  The Veteran's disagreement with the 20 percent 
rating for his bilateral pes planus with plantar fasciitis, 
the initial noncompensable rating for his bilateral hearing 
loss, and with the denial of service connection for tinnitus 
led to this appeal.  

The Veteran requested a Board hearing, which was scheduled to 
be held in January 2009.  In December 2008 the Veteran 
notified the Board that he no longer wanted a Board hearing 
and at the same time requested more time to seek a new 
representative.  The Board granted the Veteran's motion for 
an extension of time, and in a February 2009 letter notified 
the Veteran of that it was giving him 60 days or until March 
4, 2009, to find and retain new representation for his appeal 
before the Board.  As of mid April 2009, the Board has 
received no further correspondence from the Veteran.  The 
Veteran has not revoked his appointment of the National 
Veterans Organization of America as his representative, and 
that organization is, therefore, listed on the title page.  




FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's tinnitus is not related to his active service.  

2.  At no time during the rating period has the Veteran had 
worse than level II hearing loss in the either ear.  

3.  Throughout the rating period, the Veteran's bilateral pes 
planus with plantar fasciitis has been manifested primarily 
by depression of the longitudinal arches of both feet, pain 
and tenderness of the plantar fascia of both feet, 
indications of swelling of the feet, and reports of 
difficulty standing or walking for more than 15 minutes 
because of bilateral foot pain.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  The criteria for an initial compensable schedular rating 
for the Veteran's bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  

3.  The criteria for a 30 percent rating, but no higher, have 
been met for the Veteran's bilateral pes planus with plantar 
fasciitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a Diagnostic Code 5276 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in August 2005, prior to the 
July 2006 rating decision that granted service connection for 
bilateral hearing loss and denied service connection for 
tinnitus, the Houston RO explained to the Veteran that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things, (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service, and the RO explained that the 
relationship was presumed for veterans who have certain 
chronic disease that became evident with in a specific time 
after discharge from service.  The RO outlined what evidence 
VA would obtain and what information and evidence the Veteran 
should provide.  The RO explained that VA is responsible for 
getting relevant records from Federal agencies and that on 
his behalf VA would make reasonable efforts to obtain other 
records for which he provided appropriate release 
authorization.  The RO emphasized to the Veteran that it is 
his responsibility to make sure VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

In addition, in a May 2006 letter to the Veteran, the Houston 
RO discussed the assignment of disability ratings and 
effective dates.  The RO explained that depending on the 
disability involved, it would assign a rating from 0 percent 
to as  much as 100 percent and that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The RO explained that in 
determining the disability rating it considered evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and its 
symptoms on employment.  The RO told the Veteran that if he 
had any information or evidence that he had not previously 
told VA about or had not submitted, and that information or 
evidence concerned the level of his disability, he should 
submit it or tell VA about it.  The RO stated that examples 
of evidence the Veteran should identify included:  
information about on-going treatment records, including VA or 
other federal treatment records he had not previously told VA 
about; recent Social Security Administration determination; 
statement from employers as to job performance, lost time, or 
other information regarding how his condition affects his 
ability to work; or statements discussing his disability 
symptoms from people who have witnessed how they affect him.  
The RO reiterated that it would get any federal records he 
told VA about and that while he was responsible for getting 
any private records he identified, the RO would try to help 
him if he requested the RO to do so.  In the same letter, the 
RO described the kind of evidence considered in determining 
an effective date and provided examples of the evidence the 
Veteran should identify or provide.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The notice pertaining to the Veteran's service connection 
claims was provided by the Houston RO prior to VA's 
adjudication of those claims in July 2006.  As noted in the 
Introduction, service connection was denied for tinnitus and 
was granted for bilateral hearing loss.  The Veteran 
disagreed with the denial of the tinnitus service connection 
claim and with initial noncompensable rating for bilateral 
hearing loss, and those issues are on appeal.  

In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491; see Sutton v. 
Nicholson, 20 Vet. App. 419, 426 (2006).  Thus, because the 
notice that was provided before service connection for 
bilateral hearing loss was granted was legally sufficient, 
VA's duty to notify relative to bilateral hearing loss claim 
in this case has been satisfied.  See Hartman v. Nicholson, 
483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-17 (2007).  

Relative to the Veteran's claim for an increased rating for 
his service-connected bilateral pes planus with plantar 
fasciitis, in a letter dated in July 2004, the RO in Waco, 
Texas, told the Veteran that to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that his service-connected disability 
had gotten worse.  The RO told the Veteran what evidence VA 
would obtain and what evidence he should submit.  In that 
letter, the RO said to the Veteran that if he had any 
evidence in his possession that pertained to his claim, he 
should send it to VA.  

In addition, in June 2008, the Houston RO sent the Veteran a 
letter in response to the decision of the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, in an increased rating 
claim, adequate section 5103(a) notice requires that VA 
notify the claimant that to substantiate an increased rating 
claim:  (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in the June 2008 letter referred to above, the 
RO discussed the assignment of disability ratings and 
explained that depending on the disability involved, it would 
assign a rating from 0 percent to as much as 100 percent and 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The RO explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment and the 
impact of the condition on daily life.  

The RO told the Veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, and that information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the Veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  As an 
enclosure to the June 2008 letter, the RO provided rating 
criteria pertaining to flat feet and other foot injuries.  

The Veteran had the opportunity to respond to all this 
information, and the increased rating claim concerning the 
Veteran's service-connected bilateral pes planus with plantar 
fasciitis was subsequently readjudicated by the RO, and the 
Veteran was provided a supplemental statement of the case on 
that issue in August 2008.  Based on the foregoing, the Board 
finds that a reasonable person would have understood from the 
information that the RO provided to the Veteran notice as to 
what was necessary to establish entitlement to an increased 
rating for his pes planus with plantar fasciitis and 
concludes that he had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

As to the duty to assist, throughout the course of the 
appeal, the Veteran has stated that he has received all of 
his treatment at VA, and his VA medical records have been 
obtained.  Further, his service treatment records are in the 
claims file, and the Veteran has been provided multiple VA 
examinations in conjunction with his claims.  The Veteran has 
not indicated that he has or knows of any additional 
information or evidence pertaining to his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Tinnitus service connection claim

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Court has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Review of the Veteran's service treatment records shows they 
include no complaint, finding, or diagnosis of tinnitus.  In 
conjunction with his claim for service connection for 
tinnitus, the Veteran stated that during the time he was in 
service, he was assigned to the infantry and used the M-16, 
M-60, SAW (230mm) grenades, missile launchers, etc.  He 
stated that he did not always have protective ear gear in 
service.  He also asserts that in service he never told a 
physician but he knows, and says he states as a fact, that 
his tinnitus did not bother him until he was exposed to 
explosions and artillery fie in service.  

VA medical records show that in August 2002, the Veteran was 
seen at a primary care walk-in visit requesting an "ear 
wash" and said he felt as though earwax was "packed in 
there."  He said he was working in construction and used ear 
plugs, which he felt contributed to the feeling.  He denied 
pain in his ears.  The record includes no mention of 
tinnitus.  

At a fee-basis VA audiology examination in November 2005, the 
Veteran reported constant tinnitus or ringing in both ears 
since 2001 and said he was not sure how it began.  He gave a 
history of working in loud environments during and after 
service.  He said his duties during service were in the 
infantry and he fired weapons with his right hand and stated 
he did not use any hearing protection.  The Veteran reported 
that after military service, he worked for the for the Postal 
Service for 5 years without hearing protection, worked in 
Industrial Contracting for 6 years without hearing 
protection, and worked at a VA hospital for 1.5 years without 
hearing protection.  He also said he had worked in refineries 
without using any hearing protection.  The Veteran reported 
he participated in hunting or recreational shooting with 
hearing protection.  The Veteran said his current symptoms 
including ringing in both ears with earaches.  He said he was 
not receiving any treatment for his condition.  After 
examination, the diagnosis included tinnitus, bilaterally, 
and the audiologist stated that the tinnitus was due to 
unknown etiology.  

At a fee-basis VA audiology examination in January 2008, the 
audiologist noted the Veteran was in the infantry in service.  
The Veteran reported a history of bilateral hearing problems 
for eight years and said the problems came on slowly.  He 
denied having ear infections, ear surgery, or head injury.  
The Veteran reported that during service he was exposed to 
noise from gun fire, artillery, heavy machinery, and target 
practice.  He said his civilian jobs after service involved 
working in refineries, and he reported exposure to noise from 
power tools.  The Veteran reported the onset of tinnitus 
eight years before the examination and could not relate its 
onset to any specific event.  The Veteran described the 
tinnitus as bilateral and periodic, occurring seven to ten 
times a day.  He said his normal activities were severely 
affected by the tinnitus, and the noises made it difficult 
for him fall asleep at night and interfered with 
communication and hearing.  He described the tinnitus as 
being as high-pitched ringing as said it was a loud as normal 
conversation.  

The audiologist who conducted the January 2008 examination 
stated he had reviewed the Veteran's claims file and said 
that because the Veteran reported the onset of tinnitus 
occurring eight years ago, it was in his opinion therefore 
not likely that the tinnitus is related to noise exposure 
while in service.  

On review of the entire evidence in the Veteran's claims 
file, the Board notes that not only do the Veteran's service 
treatment records include no mention of tinnitus, there is no 
post-service medical evidence of record pertaining evaluation 
or treatment of tinnitus earlier than the November 2005 fee-
basis VA audiology examination.  At that examination, the 
Veteran reported tinnitus since 2001, and did not say that he 
experienced any symptoms in service or for many years after 
service.  Similarly, at the January 2008 fee-basis VA 
audiology examination, the Veteran reported that the onset of 
his tinnitus was eight years ago, which would have placed it 
in 2000.  The Board acknowledges that in his Substantive 
Appeal the Veteran said he states as a fact that his tinnitus 
did not bother him until after he was exposed to explosions 
and artillery fire while in service.  The Board notes, 
however, that he did not say he experienced ringing of his 
ears symptoms in service and observes that the absence of any 
treatment records or diagnosis relating to any tinnitus for 
at least a decade after service is significant evidence 
against the claim.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

As to the question of whether the Veteran's current tinnitus 
had its onset in service or is otherwise related to service, 
this requires competent evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The only evidence in favor of the claim is the Veteran's 
opinion that his current tinnitus is related to noise 
exposure in service.  The Veteran does not contend, nor does 
the evidence show, that he has medical education, training, 
or experience, and his opinion that his current tinnitus is 
causally related to service, including noise exposure in 
service, is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

To the extent that the Veteran is competent to report on his 
own observations regarding his tinnitus (see Jandreau v.  
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), the Board finds 
his assertions outweighed by the opinion provided by the VA 
fee-basis audiologist who examined the Veteran in 
January 2008 and reviewed the complete record and discussed 
the Veteran's in-service history.  This is the only medical 
evidence concerning the relationship of the Veteran's 
tinnitus to service, and it is clearly against the claim.  In 
this regard, the audiologist reviewed the Veteran's claims 
file.  He acknowledged that the Veteran was exposed to noise 
in service and reviewed the Veteran's service treatment 
records, which include chronological records as well as the 
Veteran's enlistment examination report and the report of 
physical examination by a Medical Evaluation Board at the 
time of his separation from service in March 1990.  Based on 
examination of the Veteran, consideration of his history of 
noise exposure during and after service, and review of the 
record, the audiologist concluded that because the Veteran 
reported that the onset of tinnitus was not until eight years 
before the examination, i.e., in 2000, it is not likely that 
his tinnitus is related to noise exposure in service.  

In summary, the Board finds that there is no evidence of 
tinnitus in service or for at least a decade thereafter, and 
there is no competent evidence that relates the Veteran's 
tinnitus to service or any incident of service, including 
noise exposure in service.  The Board therefore concludes 
that the preponderance of the evidence is against the claim, 
and service connection for a tinnitus is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

Increased ratings-in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the Veteran's claims, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

Bilateral hearing loss initial compensable rating

In its July 2006 rating decision the Houston RO assigned an 
initial noncompensable rating for the Veteran's bilateral 
hearing loss, and the Veteran contends that because he cannot 
hear normally, he should be assigned a higher rating.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  
38 C.F.R. § 4.85(d).  The Rating Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

In this case, the only authorized VA audiological evaluations 
during the appeal period were in November 2005 and 
January 2008.  At the November 2005 fee-basis VA audiology 
examination, pure tone thresholds, in decibels (db), were as 
follows:  




HERTZ




1000
2000
3000
4000

RIGHT
20
15
15
15

LEFT
20
20
15
25

Speech audiometry revealed speech recognition ability of 
84 percent in each ear.  The pure tone average was 16 db in 
the right ear and 20 db in the left ear.  

At the January 2008 fee-basis VA audiology examination, pure 
tone thresholds in db were:  




HERTZ




1000
2000
3000
4000

RIGHT
20
10
10
15

LEFT
20
15
15
15

Speech audiometry revealed speech recognition of 94 percent 
in each ear.  The pure tone average was 14 db in the right 
ear and 16 db in the left ear.  

These audiologic results produce a numeric designation of 
"II" for the right ear and "II" for the left ear at the 
November 2005 examination and a numeric designation of "I" 
for the right ear and "I" for the left ear at the 
January 2008 examination.  

When there is a Level II numeric designation for both ears, 
the rating criteria provide for a noncompensable rating, and 
the same is true when there is a Level I numeric designation 
for both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

The Board has carefully considered all potentially applicable 
regulatory provisions.  Table VIa at 38 C.F.R. § 4.85 
provides evaluations based on pure tone thresholds averages, 
only, without consideration of speech discrimination test 
results.  This table and the evaluation based on pure tone 
thresholds alone may be used only in certain circumstances 
authorized by the regulations.  38 C.F.R. § 4.85(c) permits 
the use of Table VIa when the examiner certifies that the use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  

In this case, the audiologist at that November 2005 
examination stated that according to VA standards, the 
Veteran had impaired hearing based on his word discrimination 
scores of 84 percent in each ear at that examination.  The 
audiologist said the reliability of the word discrimination 
scores was poor because several times throughout the test the 
Veteran would substitute the first letter of each word with a 
different letter such as rope for pope and it seemed as 
though the Veteran had to think about each word before he 
would repeat it back to the audiologist.  The audiologist did 
not, however, certify that the use of the speech 
discrimination test is not appropriate.  Thus, the provisions 
of 38 C.F.R. § 4.85(c) do not authorize evaluation on pure 
tone thresholds alone.  In any event, the use of pure tone 
threshold averages without consideration of speech 
discrimination scores from the November 2005 examination 
would not be advantageous to the Veteran because it would 
result in a Level I numeric designations for each ear, and 
that still results in a noncompensable rating.  38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  

The Board acknowledges that the Veteran feels he has less 
than perfect hearing.  Less than perfect hearing is not, 
however, the standard by which compensable ratings are 
assigned.  The schedular criteria are specific, and the 
Veteran's hearing loss is not of sufficient severity to 
warrant a compensable rating.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

The Board acknowledges that the Veteran has reported he has 
difficulty hearing conversations and cannot hear the 
television at volumes that seem normal to others.  The Board 
must emphasize, however, that under the Rating Schedule, the 
fact that a Veteran's hearing is less than optimal does not 
translate into a compensable disability rating.  Indeed, the 
Rating Schedule, which has been described above, makes it 
clear that monetary compensation may be awarded only when a 
veteran's hearing has degraded to a certain measurable level.  
The level of disability that warrants a compensable rating 
has not been demonstrated here.  

In order for the Veteran to obtain consideration of factors 
outside of the Rating Schedule, the requirements for an 
extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).  
The Court has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell, 9 Vet. App. at 339 
(the Board may affirm a RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)).  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the Veteran has been hospitalized for his 
hearing loss disability at any time, let alone frequently.  
The Board is likewise unable to find that the Veteran's 
hearing loss has resulted in marked interference with 
employment within the meaning of the regulation.  In this 
regard, although the Veteran has reported that in the past he 
missed a lot of work because of musculoskeletal disabilities 
and he has not said, nor does the record show, that his 
hearing loss interfered with his work or caused him to miss 
work.  The Board therefore finds there is no indication in 
the record that schedular evaluations are inadequate to 
evaluate the impairment in the Veteran's earning capacity due 
to his service-connected bilateral hearing loss and concludes 
that referral for application of extraschedular provisions is 
not warranted.  

In view of the foregoing, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for a compensable rating for his service-connected bilateral 
hearing loss on both a schedular and an extraschedular basis.  
Accordingly, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be 
denied.  

Bilateral pes planus with plantar fasciitis increased rating 
claim

The Veteran's service treatment records show that he was 
discharged from service in March 1990 after Physical 
Evaluation Board (PEB) Proceedings.  The disability 
description was bilateral tibial varum and pes planus 
aggravated by in-service physical training to produce shin 
pain and plantar fasciitis.  It was found that the disability 
existed prior or service and was aggravated by service.  The 
PEB indicated that the level of disability that existed prior 
to service was undetermined.  

At a VA examination in June 1990, X-rays of the left leg, 
ankle, and foot were noted to not be weight bearing, but the 
radiologist said that configuration of the metatarsal angle 
would suggest there may be some mild pes planus.  As to 
X-rays of the right leg, ankle, and foot, the radiologist 
again noted that configuration of the foot without weight 
bearing would suggest there might well be some degree of pes 
planus.  At the June 1990 VA medical examination, it was 
noted that Veteran had an approximately one-year history of 
painful feet.  He reported pain in the arches and soles of 
the feet, bilaterally.  The Veteran said he could stand 
approximately 45 minutes to an hour, and then must sit.  He 
said he could not run or play sports.  He had had three pairs 
of arch supports without relief.  On examination, the Veteran 
walked without a limp.  Toe walking was painful, and heel 
walking was within normal limits.  The examiner noted marked 
depression of the arches, bilaterally, with medial bulging 
and two to three degrees of valgus to the heels, bilaterally.  
Sub-talar motion was less than 20 degrees and non-painful.  
There was moderate tenderness to the plantar fascia, 
bilaterally.  The assessment was pes planus, bilaterally, 
with plantar fasciitis, moderately to markedly symptomatic.  

In a rating decision dated in September 1990, the Houston RO 
granted service connection for bilateral pes planus with 
plantar fasciitis and assigned a 10 percent rating under 
Diagnostic Code 5276 for acquired flatfoot, effective the day 
following the Veteran's separation from service in 
March 1990.  At a VA podiatry examination in July 1991, the 
Veteran complained of soreness in his feet and legs despite 
the use of pain relievers.  He reported that most recently he 
had been on Ansaid without relief of his pain and swelling.  
On examination, there was no swelling of the feet.  The 
podiatrist said the Veteran demonstrated a flat foot type 
with standing.  There was mild tenderness throughout the 
course of the plantar fascia, bilaterally.  The RO continued 
the 10 percent rating in a September 1991 rating decision.  

The file includes no subsequent medical records until a 
May 2002 record when the Veteran saw a VA social worker at an 
outpatient clinic in Corpus Christi, Texas.  It was noted at 
that time that the Veteran was receiving a 10 percent rating 
for flat feet.  

At a June 2003 VA social work assessment for domiciliary 
admission, the Veteran reported that his feet hurt and swell 
at times.  At a VA primary care clinic visit in August 2003, 
the Veteran reported bilateral swelling of his ankles and 
knees, pain in his Achilles tendons, and myalgia throughout 
the lower extremities and well as low back pain.  He said 
pain in his feet was relieved by Epsom salts.  On 
examination, there were was tenderness across the plantar 
surface of the feet, bilaterally.  There was tenderness in 
the Achilles tendons and tenderness throughout the calves and 
knees, bilaterally.  There was tenderness on the medial upper 
border of the left tibia, and there was tenderness in the 
sacroiliac joints of the back, bilaterally.  There was no 
tenderness of the lumbar spine.  The assessment was plantar 
fasciitis, myalgias, and arthralgias, bilateral knees and 
sacroiliac joints.  Following a fee-basis VA examination in 
August 2003 pertaining to the ankles, knees, and back, the 
RO, in a rating decision dated in September 2003, granted 
service connection for degenerative arthritis of the left and 
right ankles, patellofemoral syndrome of the right and left 
knees, and lumbar spine degenerative disc disease with 
spondylosis, all secondary to the Veteran's service-connected 
bilateral pes planus with plantar fasciitis.  

At a VA podiatry consultation in October 2003, the Veteran 
complained of pain along the bottom of both feet, which had 
begun in service.  The Veteran reported he had found that 
soaking his feet and massaging them provided the greatest 
relief, and he said that arch supports of all types only 
increased the pain.  On examination, the podiatrist noted 
pain with palpation of the left and right plantar fasciae.  
There was no local swelling or discoloration.  The arches 
were flat.  The assessment was plantar fasciitis and pes 
planus.  The podiatrist noted the Veteran already had the 
best treatment program, knowing what helps and what does not.  
The podiatrist referred the Veteran to prosthetics for 
plastazote insoles, with replacements.  In a December 2003 
entry in VA chronological records, it was noted that the 
Veteran had been referred to physical therapy for back care 
and stretching exercises for his calf muscles and plantar 
fascia, which were provided.  

In May 2004, the Veteran filed a claim for an increased 
rating for his feet and low back.  In a statement dated in 
August 2004, the Veteran said he had been taking the 
medications and doing the prescribed therapy during the past 
year and the pain in his legs and back had become worse, with 
no relief from medications.  The Veteran said he was having 
frequent swelling with extreme tenderness in both his feet 
and legs that caused severe pain.  He also said his back pain 
had become more severe.  The Veteran reported that his pain 
made it hard to make it to work every day.  The Veteran 
submitted an August 2004 statement from a fellow worker who 
said he had been working with the Veteran for the past year, 
and they were both housekeeping aides at a VA medical center.  
The fellow worker said he had noticed the Veteran had trouble 
standing for long periods and had noticeable pain upon 
stooping and bending.  He said he had had to help the Veteran 
with some duties he could normally perform himself, such as 
lifting linen bags and bending down to clean under desks and 
equipment.  He sad the Veteran could not stand nor could he 
walk too long without a limp.  

In the report of a VA physical medicine rehabilitation 
service consultation in late August 2004, the physician noted 
the Veteran had been referred because of back pain.  In his 
history, it was noted that the Veteran has flat feet and was 
wearing shoe insoles, which were lessening the low back pain.  
The only mention of the feet during the examination was that 
range of motion was within normal limits.  

At a VA podiatry examination in September 2004, it was noted 
the Veteran had a history of pain in his feet on prolonged 
standing and walking, which had grown progressively worse.  
The Veteran reported he wore shoe inserts and said he could 
not stand or walk more than 15 minutes.  He also said he 
could not run or jump due to his feet and other 
musculoskeletal problems and because of this had lost 
60 hours of work in the last year.  On examination of the 
feet, there was no painful motion, edema, instability, or 
weakness, but the podiatrist said there were bilateral flat 
feet with tenderness on the plantar fascia.  There was 
discomfort on squatting and rising on the toes and heels.  
There was good Achilles tendon alignment, and there was no 
forefoot or midfoot misalignment.  The diagnoses were 
bilateral pes planus and bilateral plantar fasciitis.  X-rays 
of the feet in October 2004 showed pes planus deformity, 
bilaterally.  

In a rating decision dated in November 2004, the Milwaukee RO 
granted an increased rating from 10 percent to 20 percent for 
the service-connected bilateral pes planus plantar fasciitis, 
effective May 25, 2004, and granted an increased rating from 
10 percent to 20 percent for the Veteran's service-connected 
lumbar spine disability, effective the same date.  In the 
same rating decision, the RO continued 10 percent ratings for 
each ankle and each knee and denied service connection for 
headaches and for bilateral hip disabilities.  The Veteran 
filed a notice of disagreement with the 20 percent rating for 
his bilateral pes planus with plantar fasciitis, as well as 
with the denial of increased ratings for his ankles and 
knees, and with the denial of service connection for 
headaches and bilateral hip disabilities.  

In August 2005, the Houston RO issued a statement of the case 
as to the issues with which the Veteran filed his notice of 
disagreement, but the Veteran on his VA Form 9, Appeal to 
Board of Veterans' Appeals, perfected his appeal only as to 
the issue of entitlement to a rating in excess of 20 percent 
for bilateral pes planus with plantar fasciitis.  He argues 
that the chronic pain he experiences is not accurately 
reflected by the assigned rating.  He points out neither 
prescribed shoe inserts or different types of shoes have 
lowered his pain level.  He states that he knows the pain 
does not show up on tests or X-rays but he is much more 
debilitated by the pain that has been recognized by the 
rating.  

At a fee-basis VA examination in June 2006, the Veteran 
reported constant pain in his feet, which he said was 
crushing, squeezing, burning, aching, oppressing, sharp, and 
cramping in nature.  He estimated the pain was a 9 on a scale 
of 1 to 10, with 10 being the worst pain.  The Veteran 
reported the pain can be elicited by activity or can come on 
by itself.  He said it was relieved by rest and medication, 
hydocodone, ibuprofen, and methocarbamol.  The Veteran said 
the pain was constant and he had tenderness and pain on the 
bottom of his feet with a scraping feeling, all of which were 
aggravated by any increased activity.  He said when he had 
pain he could do no prolonged standing or walking.  He 
reported chronic pain, loss of endurance, and frequent 
swelling.  

At the June 2006 fee-basis VA examination, the physician said 
that examination of the right foot revealed tenderness, and 
examination of the left foot revealed painful motion and 
tenderness.  He said pes planus was present.  As to the right 
foot, there was no valgus and no forefoot/midfoot 
misalignment.  Palpation of the right foot plantar surface 
revealed slight tenderness.  The right Achilles tendon was in 
good alignment.  As to the left foot, there was no valgus and 
no forefoot/midfoot misalignment.  Palpation of the left foot 
plantar surface revealed slight tenderness.  The left 
Achilles tendon was in good alignment.  Pes cavus, hammer 
toes, Morton's metatarsalgia, hallux valgus, and hallux 
rigidus were not present.  The physician said the Veteran did 
not have any limitation with standing and walking.  He said 
the Veteran required arch supports but the symptoms and pain 
were not relieved by the corrective shoe wear.  The physician 
said that X-rays of the right and left foot, both non-weight 
bearing and weight bearing, were within normal limits.  The 
physician said the established diagnosis of pes planus with 
plantar fasciitis was unchanged.  He said the effect of the 
condition on the Veteran's daily activity was minimal.  

VA medical records dated from May 2006 to December 2007 
include no reference to the Veteran's feet.  

At a VA podiatry examination in January 2008, the podiatrist 
noted that the Veteran's claims file was available and 
reviewed.  He noted that the Veteran had a history of pes 
planus with plantar fasciitis and corresponding soreness 
unimproved by orthotics with the exception of "soft arches" 
from VA.  He further noted that the Veteran had not had any 
substantial professional treatment or medical treatment 
otherwise.  On physical examination, the Veteran had a 
moderate, bilateral, symmetric pes planus with minimal 
preservation of the longitudinal arches bilaterally.  He was 
tender to palpation in the course of the plantar fascia in 
the soles of both feet, but not elsewhere.  He had normal 
form and function of the tibialis posterior and Achilles 
tendon, bilaterally.  He had normal Achilles tendon 
alignment, weight bearing and non-weight bearing.  The 
Veteran was tender to palpation about both first 
metatarsophalangeal joint lines with limited dorsiflexion and 
normal plantar flexion in and about those articulations.  The 
podiatrist noted that Veteran neither had nor required 
assistive devices.  He said that other than the first 
metatarsophalangeal joints of both feet, there was no painful 
motion of either foot and there was no edema, weakness, or 
instability.  The Veteran's weight bearing was normal without 
abnormal shoe wear pattern or callosities.  

At the January 2008 VA podiatry examination, the podiatrist 
said the Veteran's walking ability, standing ability, and 
distance tolerance would be characterized as probably mildly 
limited related to the level of the left hip and mildly 
limited related to findings at the level of both feet.  The 
physician said ranges of motion are not additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use.  The diagnoses were:  moderate pes planus 
foot type, bilaterally, of hereditary origin neither caused 
nor advanced by military service beyond normal life 
progression; plantar fasciitis, bilaterally, [at] least [as] 
likely as not representing continuity of persistence of 
complaint directly and causally associated with military 
service; and osteoarthritis, mild, in both first 
metatarsophalangeal joints without evidence of correlation to 
military service.  

As noted above, in the November 2004 rating decision, the 
Milwaukee RO granted an increased rating from 10 percent to 
20 percent for the Veteran's service-connected bilateral pes 
planus with plantar fasciitis, and the Veteran's appeal 
arises from the assignment of the 20 percent rating.  In the 
rating decision, the RO said the Veteran did not meet the 
criteria for a 20 percent rating based on marked deformity or 
characteristic callosities, but consideration was given to 
additional functional loss based on chronic pain, 
fatigability, loss of endurance, frequent swelling and pain 
that was aggravated by increased activity.  The RO found that 
the Veteran's overall disability was therefore more closely 
associated with a 20 percent evaluation for pes planus but 
that the criteria for a 30 percent rating were not met.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 
20 percent disabling for unilateral disability, and is 
rated 30 percent disabling for bilateral disability.  
Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopaedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Rating Schedule does not include a separate diagnostic 
code for plantar fasciitis, and the Board finds, as has the 
RO, that the Veteran's plantar fasciitis is appropriately 
rated with his service-connected pes planus under Diagnostic 
Code 5276.  

The Board has also considered the applicability of other 
diagnostic codes pertaining to the foot-weak foot (5277), 
pes cavus (5278), Morton's disease (5279), hallux valgus 
(5280), hallux rigidus (5281), hammer toe (5282), malunion or 
nonunion of the tarsal or metatarsal bones (5283), or a 
moderate "other foot injury" (5284).  The facts and 
circumstances of this case do, however, not permit the 
application of these other codes or, if they may be applied, 
they are of no benefit to the Veteran.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The Board recognizes that the Veteran's pes planus has been 
identified as a congenital defect and that service connection 
was granted on the basis of aggravation.  Neither in its 
initial rating decision nor at any subsequent time has the RO 
deducted any degree of disability existing at the time of the 
Veteran's entrance into active service, and this is because 
the RO found the condition was asymptomatic at the time of 
the Veteran's entrance in to active service.  See 38 C.F.R. 
§ 4.22 (2008).  The Board likewise will make no deduction 
based on degree of disability existing at the time of 
entrance into active service.  

Based on review of the evidence outlined above, the Board 
finds that throughout the appeal period, the Veteran's 
service-connected bilateral pes planus with plantar fasciitis 
has been manifested primarily by evidence of depression of 
the longitudinal arches of both feet, pain and tenderness of 
the plantar fascia of both feet, and indications of swelling 
of the feet on use based on consistent reports of such by the 
Veteran.  Although examiners have found mild or even no 
limitation with standing or walking, the Veteran has also 
been consistent in his reports of difficulty standing or 
walking for more than 15 minutes because of his painful feet.  

With resolution of reasonable doubt in favor of the Veteran, 
the Board finds that the symptoms associated with the 
Veteran's bilateral pes planus with plantar fasciitis more 
closely approximate the criteria for a 30 percent rating than 
that for any lower rating under Diagnostic Code 5276.  In 
this regard, although there is no showing of marked 
deformity, it has been noted there is minimal preservation of 
the longitudinal arches, bilaterally.  Further, although 
there is no showing of callosities, there has been a clear 
showing of pain on palpation of the plantar fascia of both 
feet, and with consideration of the Veteran's reports that 
pain limits his ability to stand and walk, nearly all of the 
criteria for a 30 percent rating under Diagnostic Code 5276 
are met, and the Board concludes that 30 percent is the 
appropriate rating for the Veteran's bilateral pes planus 
with plantar fasciitis.  The Board notes that although the 
diagnostic code pertaining to pes planus does take into 
account functional impairment in terms of pain, it is not 
predicated on limitation of motion, and consideration of the 
provisions of 38 C.F.R. § 4.40 and § 4.45 is not appropriate 
here.  

The evidence does not show symptoms that meet or approximate 
the criteria for the assignment of the next higher 50 percent 
rating under Diagnostic Code 5276 because although the 
Veteran has essentially described pain that might be 
associated with extreme tenderness of the plantar surfaces of 
the feet, there has been no showing of marked pronation nor 
there has been any finding that approximates marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, which are among the criteria for the next 
higher rating.  

Next, the Board has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  As noted earlier, referral for consideration 
of an extraschedular rating is appropriate when the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Relative to the Veteran's bilateral pes planus with plantar 
fasciitis, the Rating Schedule is not inadequate.  The Rating 
Schedule provides for higher ratings for the Veteran's pes 
planus disability, but findings supporting a higher rating 
have not been documented.  In addition, there is no 
indication that the service-connected bilateral pes planus 
with plantar fasciitis has ever required hospitalization or 
has produced marked interference with the Veteran's 
employment.  The Board notes the Veteran has been assigned a 
total disability rating based on his service-connected 
disabilities including his pes planus with plantar fasciitis 
along with his bilateral ankle disabilities, bilateral knee 
disabilities, and low back disability.  In conjunction with 
that claim, the Veteran reported that in the last year of 
employment he had lost 60 hours of work due to all of his 
musculoskeletal disabilities.  In the Board's judgment, it 
cannot be said that the Veteran's bilateral pes planus with 
plantar fasciitis alone resulted in marked interference with 
employment.  Consequently, the Board concludes that referral 
of this issue for consideration of an extra-schedular rating 
is not warranted.  

In summary, the Board concludes that throughout the appeal 
period the criteria for a schedular 30 percent rating, but no 
higher, have been met for the Veteran's service-connected 
bilateral pes planus with plantar fasciitis.  


ORDER

Service connection for tinnitus is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  

A 30 percent rating for bilateral pes planus with plantar 
fasciitis is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


